Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-5, 7-9, 11-12 are pending.
Claims 1, 3-5, 7-9, 11-12 are allowed.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-17-20 has been entered.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:



As to claim 5, the closest prior art of record, Yurekli (U.S. PG Pub. 20080066072)fails to teach or suggest, either alone or in combination, calculating, as a first index, a 
As to claim 9, the closest prior art of record, Yurekli (U.S. PG Pub. 20080066072)fails to teach or suggest, either alone or in combination, calculating, as a first index, a continuous work number in a case where each work which the robot cannot perform is changed to a work which the robot can perform, on a basis of the precedence restriction and the advisability of the robot work, the arrangement freedom indicating a degree with which a work is arranged in various orders with respect to determination of a work order 

Also see Applicant’s arguments on 8-17-2020 for further reasons.

Response to Arguments
Applicant’s arguments, see page 8-13 of the response, filed 8-17-2020, with respect to claims 1, 3-5, 7-9, 11-12 have been fully considered and are persuasive.  All rejection have been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barber teaches scheduling system that rescheduling based maintenance.  Frazer teaches monitoring downtime and scheduling based on predictions that use monitored data. Friemelt teaches determines worker availability and machine downtime and creates a schedule based on these determinations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NATHAN L LAUGHLIN/           Primary Examiner, Art Unit 2118